Citation Nr: 1520680	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  09-35 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service connection for residuals of injuries sustained during a motor vehicle accident, which was found to have not been incurred in the line of duty as a result of willful misconduct.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1978 to March 1982.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In October 2012, the Veteran withdrew his request for a Board hearing; thus, the Veteran's hearing request is considered withdrawn.  See 38 C.F.R. § 20.702(e) (2014).

In light of the evidence of record and the decision of the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has recharacterized the Veteran's claim for service connection for fractured face as a claim for service connection for residuals of injuries sustained during a motor vehicle accident.

The issue of the Veteran's entitlement to service connection for residuals of injuries sustained during a motor vehicle accident is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed May 1997 administrative decision, the RO denied the Veteran's claim for service connection for residuals of injuries sustained during a motor vehicle accident.
 
2.  Evidence added to the record since the May 1997 decision is not cumulative or redundant of evidence then of record, and relates to an unestablished fact necessary to establish service connection for injuries sustained during a motor vehicle accident.



CONCLUSIONS OF LAW
 
1.  The May 1997 administrative decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2014).
 
2.  New and material evidence has been submitted with regard to the claim of entitlement to service connection for residuals of injuries sustained during a motor vehicle accident, and thus, the criteria for reopening have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, the Board may not assess the merits of a claim that has been the subject of a final denial, but the Board may reopen and review a claim which has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108 (West 2014).  In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

Here, the Veteran seeks service connection for injuries sustained to his face during an August 1980 motor vehicle accident that occurred off base.  In a May 1997 administrative decision, the RO denied the Veteran's claim on the ground that his injuries were not incurred in the line of duty, as the evidence shows that the Veteran consumed alcohol prior to the accident.  In making this determination, the RO cited 38 C.F.R. § 3.1(m), which provides that an injury or death incurred during a period of active military service is in the line of duty unless such injury or death was the result of the veteran's own willful misconduct.

The Veteran did not express disagreement with the May 1997 decision nor was additional evidence pertinent to his claim physically or constructively associated with the claims folder within one year of the May 1997 determination.  See 38 C.F.R. § 3.156(b) (2014); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the May 1997 administrative decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2014).

In May 2008, the Veteran submitted a claim to reopen his claim for service connection.  In an October 2008 rating decision, the RO denied the Veteran's claim to reopen on the ground that new and material evidence regarding whether the Veteran's injuries were incurred during the line of duty was not submitted after the May 1997 administrative decision was issued.  In January 2009, the Veteran expressed disagreement with the October 2008 rating decision.  Thereafter, the RO issued rating decisions in June 2009 and July 2011 that also denied reopening.

Here, the unestablished fact that is necessary to substantiate the Veteran's claim is evidence that the Veteran's injuries were incurred or aggravated in the line of duty and/or were not the result of willful misconduct.

The evidence of record as of May 1997 includes the following: (1) service treatment records that indicate that the Veteran consumed alcohol the night of his August 1980 motor vehicle accident, that he was hit by a car, and that he sustained a fracture of the maxilla, possible fracture of facial bones, and complex laceration to lip and tongue as a result; (2) VA treatment records; (3) a May 1996 report of accidental injury in which the Veteran reported that alcohol and narcotics were not involved in his accident; (4) May 1996 and June 1996 VA requests for information from the National Personnel Records Center concerning any line of duty investigations undertaken with regard to the Veteran's accident; and (5) a June 1996 memorandum from the Office of the Judge Advocate General of the Department of the Navy that indicates that an investigative report concerning the Veteran's injuries was not located.

Evidence that was added to the record after May 1997 includes the following: (1) September 2009 and August 2010 statements in which the Veteran asserted that the accident site was a high accident area where three or four other servicemen died, the evidence is absent for a toxicology report that indicates that the Veteran was impaired at that time of the accident, and his speech was slurred after the accident because his tongue was nearly severed in half; and (2) a June 2011 statement in which the Veteran asserted that the mere drinking of alcohol does not constitute willful misconduct and the evidence is absent for a toxicology report or police report that indicates that the Veteran engaged in willful misconduct.

The Board finds that the Veteran's report that his speech was slurred because his tongue was nearly severed in half relates to whether the Veteran was actually intoxicated at the time of his accident and, thus, pertains to whether the Veteran's injuries were the result of willful misconduct.  In addition, this evidence triggers VA's duty to obtain a medical opinion regarding whether a person who presents with such an injury may or may not appear to be intoxicated.  Thus, the Board finds that it must reopen the Veteran's claim.  To this extent, the appeal is granted.


ORDER

New and material evidence having been submitted, reopening of the claim for service connection for residuals of injuries sustained during a motor vehicle accident is granted.


REMAND

In light of the Board's reopening of the claim for service connection, the Board finds that it must remand to the AOJ the issue of the Veteran's entitlement to service connection for residuals of injuries sustained during a motor vehicle accident for consideration in the first instance.

While on remand, the Board finds that additional development must be undertaken.  First, the Board finds that VA must make reasonable efforts to obtain the police report of the Veteran's August 1980 motor vehicle accident, to include any toxicology reports.  Second, VA must obtain an opinion as to whether a person who presented with the Veteran's particular facial injuries would have appeared and/or sounded intoxicated.  Specifically, the reviewing clinician must address the Veteran's contention that his speech was slurred after his accident because his tongue was nearly severed in half, not because he was intoxicated.

In addition, the Board notes that alcohol consumption or alcohol abuse alone does not necessarily constitute willful misconduct such that service connection should be denied.  See 38 C.F.R. § 3.301(c)(2) (2014) ("The simple drinking of alcoholic beverage is not of itself willful misconduct."); see also Martin v. McDonald, 761 F.3d 1366, 1371 (Fed. Cir. 2014) ("Congress has taken action indicating that alcohol abuse and willful misconduct . . . are not coextensive.").  Further, the Veteran does not bear the burden of proving that his injury was not the result of willful misconduct; rather, VA bears the burden of proving that it was.  See Holton v. Shinseki, 557 F.3d 1362, 1367 (Fed. Cir. 2009) ("If a veteran shows that he suffered an injury or contracted a disease during active military service, that injury or disease will be presumed under section 105(a) to have occurred in the line of duty.  That presumption can be rebutted only if the government shows that the injury or disease was caused by the veteran's own willful misconduct or abuse of alcohol or drugs.").

In such cases, VA must set forth evidence that shows by a preponderance of the evidence that the in-service injury was proximately caused by an act of willful misconduct by the Veteran.  See Thomas v. Nicholson, 423 F.3d 1279, 1283 (Fed. Cir. 2005) (supporting preponderance of the evidence as the proper evidentiary standard to rebut the line-of-duty presumption); see also Myore v. Brown, 9 Vet. App. 498, 503 (1996) (remanding the Board's denial of benefits based on willful misconduct).

While on remand, the AOJ must readjudicate the merits of the Veteran's claim in light of the relevant law.

Accordingly, the case is REMANDED for the following action:

1.  Make reasonable efforts to obtain, physically or electronically, the police report of the Veteran's August 1980 motor vehicle accident, to include any associated toxicology reports.  Document all efforts to obtain this information, obtain negative replies if such records are not obtained, and associate such documentation and replies with the claims file.  If the identified information is obtained, associate this information with the claims file.

2.  Obtain a medical opinion regarding whether a person who presented with the particular facial injuries the Veteran sustained in August 1980 would have appeared and/or sounded intoxicated at that time.  Specifically, the reviewing clinician must address the Veteran's contention that his speech was slurred after his accident because his tongue was nearly severed in half.

The clinician must review the claims file and note that such review occurred.  In addition, the clinician must provide a complete rationale for all opinions expressed.  If the requested opinion cannot be provided without resorting to speculation, it must be so stated, and the clinician should provide the reasons why an opinion would require speculation.

3.  After ensuring that the requested development is completed, readjudicate the appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


